Case 1:20-cv-25022-KMM Document 17 Entered on FLSD Docket 01/06/2021 Page 1 of 1


                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                 Case No. 1:20-cv-25022-KMM
GHADA OUEISS,
         Plaintiff,

v.
MOHAMMED BIN SALMAN BIN
ABDULAZIZ AL SAUD, et al.,
         Defendants.
                                               /

                                               ORDER

         THIS CAUSE came before the Court upon Plaintiff’s Motion to File Under Seal Exhibit “K” in

Support of Ex Parte Motion for an Order Authorizing Alternate Service of Process on the Foreign

Defendants Pursuant to Federal Rule of Civil Procedure 4(f)(3). (“Mot.”) (ECF No. 6). Therein, Plaintiff

requests to file under seal Exhibit “K” to the Declaration of Daniel Rashbaum (ECF No. 5-1), which

includes “highly sensitive information that is not in the public domain,” namely, the “WhatsApp

telephone number” of Defendant Mohammed Bin Salman Bin Abdulaziz Al Saud, the Crown Prince of

the Kingdom of Saudi Arabia. Id. at 2. Having reviewed the Motion, the Court finds good cause to seal

the materials requested.

         Accordingly, UPON CONSIDERATION of the Motion, the pertinent portions of the record, and

being otherwise fully advised in the premises, it is hereby ORDERED AND ADJUDGED that the

Motion (ECF No. 6) is GRANTED. The Clerk of Court is DIRECTED to maintain under SEAL

Plaintiff’s Exhibit “K” to the Declaration of Daniel Rashbaum (ECF No. 5-1) until further order of this

Court.

                                                              6th day of January, 2020.
         DONE AND ORDERED in Chambers at Miami, Florida, this ____



                                                   K. MICHAEL MOORE
                                                   CHIEF UNITED STATES DISTRICT JUDGE

c: All counsel of record
